Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Nucleotide and/or Amino Acid Sequence Disclosures
2.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and

In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires 
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Specifically, no sequence identification has been provided for the nucleic acid sequences presented on p. 19 of the specification filed 6/11/19.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
DETAILED ACTION
Status of Application/Election/Restrictions
3.	Applicant’s election without traverse of Group II (claims 36, 40-42 and 51-52) and PDGFR for the species of second marker in the reply filed on January 25, 2022 is acknowledged. 
Claims 1, 3-7, 9-13, 15, 17-19, 21-24, 26-35, 38, 43-50, 53-83 are canceled. Claims 2, 8, 36-37, 39 are amended. Claims 84-87 are newly added. Claims 2, 8, 14, without traverse in the reply filed on January 25, 2022. 
Upon reconsideration, the species election among different cell surface markers is withdrawn. Thus, the subject matter to the extent of different cell surface markers recited in claim 84 is included and under examination in this office action. 
4.	Claims 36, 40-42, 51-52 and 84-87 are under examination with respect to PDGFR for a second marker in this office action.

Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
6.	The disclosure is objected to because of the following informalities: The use of the term “TissueTek”, “ProLong Gold”, “Triton-X-100” (p. 41);  TagMan (P. 43), “StemPro Accutase”, “Neurobasal” “B-27 Supplement”, “Glutamax” (p. 44), which is a SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
7.	Claims 36 and 42 are objected to because claims 36 and 42 depend from claim 2, which is a non-elected claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. 
Claim 84-85 are objected to because of the following informalities:  The recitation “PSA-NCAM”, “GFAP”, “SOX2”, “PDGFR", “EGFR”, “Pax6”, “FABP7” and “GLAST” is not a unique or common abbreviation in the art. Applicants are required to spell out “PSA-NCAM”, “GFAP”, “SOX2”, “PDGFR", “Musashi”, “EGFR”, “Pax6”, “FABP7” and “GLAST” at the first usage. Appropriate correction is required.


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-42, 51-52, 84-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 40-42, 51-52, 84-87 are indefinite because:
i. Regarding claim 40-41, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
ii. The phrases "(a)….substantially free of both serum and a proliferation-inducing growth factor as defined in (b)…." and “…upon withdrawal of both…” in claim 40 and “substantially formed into cell aggregates….” in claim 42 are indefinite because it is indefinite in that they fail to point out what is included or excluded by the claim language. See Ex parte Fressola, 27 USPQ2d 1608 (Bd. Pat. App. & Inter. 1993), which render the claims indefinite.  The specification does not provide a standard for ascertaining the metes and bounds of what is encompassed within such limitations. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention because it is not clear what is included or excluded by the claim language.


  Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 36 and 42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 36 and 42 do not further limit the subject matter of the claim upon which it depends because claims 36 and 42 depend from a non-elected claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112

10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 40-42, 51-52 and 84-87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 36, 40-42, 51-52 and 84-87 encompass a genus of cells or cell culture of undifferentiated cells expressing integrin alpha10 identified and isolated by any undifferentiated cells from neural tissue cultured in a genus of culture medium and a genus of proliferation-inducing growth factor. Claims 41-42, 51-52 and 84-87 encompass a genus of culture medium and a genus of proliferation-inducing growth factor. Applicant has not disclosed sufficient species for the broad genus of cells, culture 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of integrin alpha10 positive neural stem/progenitor cells from cell spheres isolated from the SVZ of the brain (SVZ) and cultured in a NSP medium: DMEM/F12 w/Glutamax and Neurabasal medium (1:1) supplemented with 1xB27, N2, bFGF and EGF. However, Applicant is not in possession of integrin alpha10 positive 
Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of cells, culture media and proliferation-inducing growth factors, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed in vitro cell cultures have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath .

	
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 & 103
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36, 40-42, 51-52 and 84-87 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guo et al. (Nat. Protoc. 2012; 7:2005-2012) as evidenced or in view of Varas et al. (Stem Cells and Devel. 2007; 16:965-978), Lundgren-Akerlund (US7452677, issued Nov 18, 2008), Ihrie et al. (Neuron, 2011; 70:674-686. DOI 10.1016/j.neuron.2011.05.004) and Lee et .
Claims 36 and 42 are drawn to a cell or population of cells isolated by the method of claim 2 or a suspension culture comprising the population of cells, wherein the cell or population of cells comprises mammalian neural stem cells (NSCs) and/or mammalian neural progenitor cells (NPCs) that are integrin alpha10 (ITGA10) positive detected by an antibody specifically binding to ITGA10 and isolated from a sample comprising neural tissue.
Claim 40 is drawn to an in vitro cell culture of undifferentiated mammalian cells expressing an ITGA10 subunit, wherein the cells are derived from neural tissue and the capacity to differentiate into neurons and/or oligodendrocytes and/or astrocytes.
Claims 41, 51-52 and 84-87 are drawn to an in vitro cell culture comprising a) a culture medium containing a serum replacement including B27 and at least one proliferation-inducing growth factor; and b) undifferentiated mammalian cells derived from the central nervous system of a mammal, wherein at least 10%, at least 20%, at least 30%, at least 40%, at least 50%, at least 60%, at least 70%, at least 80%, at least 90% of the cells express an ITGA10 subunit. Dependent claims are directed to wherein the neural tissue is obtained or derived from SVZ, SGZ or meninges of a mammalian brain, murine or human (claims 51-52), not from human embryonic cells or human embryo (claim 87), wherein a part of cells in the culture further expresses at least one secondary marker including PDGFRPSA-NCAM, GFAP, SOX2, PDGFR, CD133, CD15, CD24, Musashi, EGFR, Doublecortin (DCX), Pax6, FABP7 and GLAST(claims , LIF, CNTF, BDNF, PDGF and combinations thereof (claim 86).
Guo et al. teach neural stem/progenitor cells (NSPCs) from cell spheres isolated from the subventricular zone of the adult brain (SVZ) and cultured in a neural stem/progenitor (NSP) medium: DMEM/F12 w/Glutamax and Neurabasal medium (1:1) supplemented with 1xB27, N2, bFGF (20ng/ml) and EGF (20ng/ml), which meets the limitations recited in instant claims 36, 40-42, 51-52 and 84-87 because the claimed cells, cell population and in vitro cell cultures recited in instant claims are neural stem/progenitor cells from the same neurospheres cells isolated from the same SVZ and cultured in the same NSP medium: DMEM/F12 w/Glutamax and Neurabasal medium (1:1) supplemented with 1xB27, N2, bFGF and EGF (p. 1, abstract; p. 2-7, materials and procedures). Thus, the NSPCs disclosed by Guo inherently express an ITGA10 subunit as instantly claimed because they are directed from the same sources (cell spheres isolated from the SVZ of the brain) and cultured in the same NSP medium, and the expression of ITGA10 is increased in stem cells cultured in a medium comprising bFGF (i.e. FGF-2) as evidenced by Varas et al. (p. 965, abstract; p. 966, 2nd col. and p. 969-970, figures 3A and 4; p. 972, 2nd col. 2nd paragraph to p. 973-976, figure 9), and can be detected or isolated by an anti-ITGA10 antibody as evidenced by Lundgren-Akerlund (US7452677, issued Nov 18, 2008; see abstract; figure 1, col. 5, lines 18-35; 49-50; col. 14, lines 13-15; col. 15, line 55-col. 16, line 13; col. 21, line 59-col. 22, line 26).
The limitations “isolated according to the method of claim 2” (i.e. a method for identifying and isolating a mammalian neural stem cell and/or a mammalian neural  
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

The NSPC cultures disclosed by Guo also meets the limitations “an in vitro cell culture of undifferentiated mammalian cells expressing an ITGA10 subunit” as in claim 40 and the limitation “an in vitro cell culture comprising a) a culture medium containing a serum replacement including B27 and at least one proliferation-inducing growth factor; and b) undifferentiated mammalian cells derived from the central nervous system of a 
Guo also teaches that the NSPCs express cell surface markers including nestin, SOX2, and GFAP as in claim 84 (p. 8 and Figure S1). Further, the NSPCs disclosed by Guo also express other cell surface markers including PSA-NCAM, PDGFRa, CD15, CD24, Doublecortin (DCX), Musashi, CD133, EGFR, Pax6, FABP7 and GLAST as in claims 84-85 as evidenced by Ihrie et al. (see p. 676, 1st col. Ihrie et al. Neuron, 2011; 70:674-686. DOI 10.1016/j.neuron.2011.05.004) and Lee et al. (p. 4, 2nd col., Lee et al., Mini-Review: Neural Stem Cell from the STEMCELL Technologies website, published Apr 2015). Guo also teaches that at least one of proliferation-inducing growth factor is EGF and FGF-2 as in claim 86 and the cell culture is from the SVZ of the adult brain and thus is not from human embryonic cells or a human embryo as in claim 87. Thus, claims 36, 40-42, 51-52 and 84-87 are as anticipated by Guo.

	Even if the NSPCs from the neurosphere cells isolated from the SVZ and cultured in the same NSP medium disclosed by Guo are not exactly identical to the NSPCs recited in instant claims, Lundgren-Akerlund (US7452677) teaches that multipotent stem cells including embryonic stem cells (ESCs) or mesenchymal stem cells (MSCs) are capable of developing into NSCs or NPCs and can be identified and 
Even if the NSPCs from the neurosphere cells isolated from the SVZ and cultured in the same NSP medium disclosed by Guo do not express cell surface markers that are exactly identical to the NSPCs recited in instant claims, Ihrie et al. and Lee et al. teach that the NSPCs and in vitro cell cultures comprising the NSPCs, wherein the NSPCs can be isolated from mouse, rat or human and wherein the NSPCs express cell surface markers including PSA-NCAM, GFAP, SOX2, PDGFRa, CD15, CD24, Doublecortin (DCX), Musashi, CD133, EGFR, Pax6, FABP7 and GLAST as in claims 84-85 (see p. 676, 1st col. in Ihrie  and p. 4, 2nd col. in  Lee). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teachings of Ihrie and Lee with the teachings of Guo and Lundgren-Akerlund to isolate NSPCs expressing the claimed cell surface makers in NSPCs disclosed and generated by Guo’s method with an expectation of success because Guo and Lundgren-Akerlund teach the NSPCs from the neurosphere cells isolated from the SVZ and cultured in the same NSP medium and wherein the NSPCs can be identified and detected by an anti-ITGA10 antibody, while Ihrie and Lee teach that the NSPCs and in vitro cell cultures thereof express at least one of the recited cell surface markers including PSA-NCAM, GFAP, SOX2, PDGFRa, CD15, CD24, Doublecortin (DCX), Musashi, CD133, EGFR, Pax6, FABP7 and GLAST . In this combination, both Guo and Lundgren-Akerlund’s NSPCs and Ihrie and Lee’s NSPCs are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because .

Claim Rejections - 35 USC § 103
13.	Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Nat. Protoc. 2012; 7:2005-2012) in view of Varas et al. (Stem Cells and Devel. 2007; 16:965-978), Lundgren-Akerlund (US7452677, issued Nov 18, 2008), Ihrie et al. (Neuron, 2011; 70:674-686. DOI 10.1016/j.neuron.2011.05.004) and Lee et al. (Mini-Review: Neural Stem Cell from the STEMCELL Technologies website, published Apr 2015) as applied to claims 36, 40-42, 51-52 and 84-87 above, and further in view of Alvarez-Palazuelos et al. (Curr. Signal. Transduc. Ther. 2011; 6:320-326. doi:10.2174/157436211797483958).
Guo, Varas, Lundgren-Akerlund, Ihrie and Lee are set forth above but fail to teach TGF-a, LIF, CNTF, BDNF, PDGFa or combinations thereof as in claim 86. 
While Guo, Varas, Lundgren-Akerlund, Ihrie and Lee do not teach TGF-alpha, LIF, CNTF, BDNF, PDGF-alpha or combinations thereof as in claim 86 as a proliferation inducing growth factor as in claim 86, Alvarez-Palazuelos teaches these limitations and provide motivation and expectation of success. In particular, Alvarez-Palazuelos teaches that the survival, proliferation and differentiation of NSCs from the SVZ and SGZ of the adult brain can be regulated by different growth factors including EGF, bFGF/FGF2, TGF-alpha, LIF, CNTF, BDNF, PDGF-alpha or combinations thereof as in claim 86. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of .
 
Conclusion

14.	NO CLAIM IS ALLOWED.

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cimadamore et al. (Cell Stem cell, 2011; 8:538-551) teach human embryonic stem cell-derived neural crest cells (hESC-NC) cells with SOX2 knockdown, wherein the hESC-NC cells express upregulated ITGA10 and an in vitro culture comprising the hESC-NC cells and 1:1 of DMEM/12 Glutamax-neurobasal medium, 2% B27 without vitamin A, 10% BIT9500, 1mM glutamine supplemented with bFGF (20ng/ml), EGF (20ng/ml), insulin (5ug/ml) and 5mM nicotinamide (see p. 546, figure 7-I; p.547, 2nd col. 2nd paragraph; p. 549, 1st col, 3rd paragraph). 
Chan et al. (Genomics Data, 2015; 3:24-27) teaches human neural progenitor/stem cells (hNPCs) derived from embryonic stem cells wherein the hNPCs are transfected with constitutively-active MEF2 (MEF2CA) constructs and express ITGA10 (see p. 26, table 1).
Lundgren-Akerlund et al. (US10994022 issued May 4, 2021, priority Feb 16, 2015; also published as US20180236094 or WO2016133449 or JP2018511569) 
Liebelt et al. (Stem cells Intl. 2016: article ID:7849890, dx.doi.org/10.1155/20167849890, cited previously) teach that glioma, glioblastoma, medulloblastoma and neuroblastoma contains stem cells/neural stem cells (see abstract).
Lundgren-Akerlund (US9365649, issued Jun 14, 2016, priority Apr 16, 2003) teach that embryonic stem cells (ESCs) or mesenchymal stem cells (MSCs) capable of developing into neural stem cells (NSCs) or neural progenitor cells (NPCs) can be detecting isolated by an anti-integrin alpha 10 antibody (see abstract; figure 1, col. 5, lines 18-35; 49-50; col. 14, lines 13-15; col. 15, line 55-col. 16, line 13; col. 21, line 59-col. 22, line 26).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


Chang-Yu Wang
February 28, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649